SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 1)* State Bank Financial Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) ý Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 856190103 SCHEDULE 13G Page2 of17 Pages 1 NAME OF REPORTING PERSON Sageview Capital Master, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 856190103 SCHEDULE 13G Page3 of17 Pages 1 NAME OF REPORTING PERSON Sageview Capital Partners (A), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 856190103 SCHEDULE 13G Page4 of17 Pages 1 NAME OF REPORTING PERSON Sageview Capital Partners (B), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 856190103 SCHEDULE 13G Page5 of17 Pages 1 NAME OF REPORTING PERSON Sageview Partners (C) (Master), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 856190103 SCHEDULE 13G Page6 of17 Pages 1 NAME OF REPORTING PERSON Sageview Capital GenPar, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 856190103 SCHEDULE 13G Page7 of17 Pages 1 NAME OF REPORTING PERSON Sageview Capital MGP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No. 856190103 SCHEDULE 13G Page8 of17 Pages 1 NAME OF REPORTING PERSON Edward A. Gilhuly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No. 856190103 SCHEDULE 13G Page9 of17 Pages 1 NAME OF REPORTING PERSON Scott M. Stuart 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON IN CUSIP No. 856190103 SCHEDULE 13G Page10 of17 Pages Item 1. (a) Name of Issuer State Bank Financial Corporation (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices 415 East Paces Ferry Rd, NE Atlanta, GA30305 Item 2. (a) Name of Person Filing This Statement on Schedule 13G is being filed on behalf of the following persons (each, a “Reporting Person” and collectively, the “Reporting Persons”): (i) Sageview Capital Master, L.P. (“Sageview Master”); (ii) Sageview Capital Partners (A), L.P. (“Sageview (A)”); (iii) Sageview Capital Partners (B), L.P. (“Sageview (B)”); (iv) Sageview Partners (C) (Master), L.P. (“Sageview (C)”); (v) Sageview Capital GenPar, L.P. (“Sageview GenPar”); (vi) Sageview Capital MGP, LLC (“Sageview MGP”); (vii) Edward A. Gilhuly; and (viii) Scott M. Stuart. (b) Address of Principal Business Office or, if none, Residence; (c) Citizenship (i) Sageview Master is a Cayman Islands exempted limited partnership formed in order to engage in the acquiring, holding and disposing of investments in various companies. The principal business office of Sageview Master is 55 Railroad Avenue, Greenwich, Connecticut 06830. (ii) Each of Sageview (A) and Sageview (B) is a Delaware limited partnership and Sageview (C) is a Cayman Islands exempted limited partnership.Sageview(A), Sageview (B) and Sageview (C) (collectively, the “Shareholders”) were formed to act collectively as holders of 100% of the interest in Sageview Master. The principal business office of each of the Shareholders is 55 Railroad Avenue, Greenwich, Connecticut 06830. CUSIP No. 856190103 SCHEDULE 13G Page11 of17 Pages (iii) Sageview GenPar is a Delaware limited partnership formed to be the sole owner of Sageview Capital GenPar, Ltd., which was formed to act as the general partner of each of the Shareholders. The principal business office of Sageview GenPar is 55 Railroad Avenue, Greenwich, Connecticut 06830. Sageview MGP is the general partner of Sageview GenPar (See Item (iv) of this Section). (iv) Sageview MGP is a Delaware limited liability company formed to act as the general partner of Sageview GenPar. The principal business office of Sageview MGP is 55 Railroad Avenue, Greenwich, Connecticut 06830. The managing members and controlling persons of Sageview MGP are Scott M. Stuart and Edward A. Gilhuly (See Items (v) and (vi) of this Section). (v) Mr. Gilhuly is a managing member and controlling person of Sageview MGP. Mr. Gilhuly is a United States citizen whose business address is c/o Sageview Capital LP, 245 Lytton Ave, Suite 250, Palo Alto, California 94301. (vi) Mr. Stuart is a managing member and controlling person of Sageview MGP. Mr. Stuart is a United States citizen whose business address is 55 Railroad Avenue, Greenwich, Connecticut, 06830. (d) Title of Class of Securities Common stock, par value $0.01 per share (the “Shares”) (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) Not applicable. Item 4. Ownership All ownership percentages set forth herein assume that there are 31,611,581 Shares outstanding, representing the total number of Shares outstanding as of November 10, 2011, as reported in the amended CUSIP No. 856190103 SCHEDULE 13G Page12 of17 Pages Registration Statement of the Issuer filed on Form10 with the Securities and Exchange Commission (the “SEC”) on November 14, 2011. Number of Shares as to which such person has Reporting Person Amount Beneficially Owned Percentage of Class Sole power to vote or to direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: Sageview Master 0 0% Sageview (A) 0 0% Sageview (B) 0 0% Sageview (C) 0 0% Sageview GenPar 0 0% Sageview MGP 0 0% Mr. Gilhuly 0 0% Mr. Stuart 0 0% CUSIP No. 856190103 SCHEDULE 13G Page13 of17 Pages Item 5. Ownership of Five Percent or Less of a Class Each of the Reporting Persons has ceased to be the beneficial owner of more than five percent of the Shares. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certifications Not Applicable. CUSIP No. 856190103 SCHEDULE 13G Page14 of17 Pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2012 SAGEVIEW CAPITAL MASTER, L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW CAPITAL PARTNERS (A), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW CAPITAL PARTNERS (B), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW PARTNERS (C) MASTER, L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director CUSIP No. 856190103 SCHEDULE 13G Page15 of17 Pages SAGEVIEW CAPITAL GENPAR, L.P. By: Sageview Capital MGP, LLC its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Co-President SAGEVIEW CAPITAL MGP, LLC By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director /s/ Scott M. Stuart Scott M. Stuart /s/ Edward A. Gilhuly Edward A. Gilhuly CUSIP No. 856190103 SCHEDULE 13G Page16 of17 Pages EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of this Schedule13G.This Joint Filing Agreement shall be included as an Exhibitto such joint filing.In evidence thereof, each of the undersigned, being duly authorized, hereby executed this Agreement. Date: February 14, 2012 SAGEVIEW CAPITAL MASTER, L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW CAPITAL PARTNERS (A), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW CAPITAL PARTNERS (B), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director CUSIP No. 856190103 SCHEDULE 13G Page17 of17 Pages SAGEVIEW PARTNERS (C) MASTER, L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director SAGEVIEW CAPITAL GENPAR, L.P. By: Sageview Capital MGP, LLC its General Partner By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Co-President SAGEVIEW CAPITAL MGP, LLC By: /s/ Scott M. Stuart Name: Scott M. Stuart Title: Director /s/ Scott M. Stuart Scott M. Stuart /s/ Edward A. Gilhuly Edward A. Gilhuly
